Order, Supreme Court, New York County (Emily Jane Goodman, J.), entered March 24, 2011, which granted defendants’ motion to dismiss the complaint pursuant to CPLR 3211, unanimously affirmed, without costs.
The court properly granted defendants’ motion to dismiss the complaint. The documentary evidence submitted in support of the motion “resolves all factual issues as a matter of law, and conclusively disposes of the plaintiff [s’] claim” (Fortis Fin. Servs. v Fimat Futures USA, 290 AD2d 383, 383 [2002] [internal quotation marks omitted]). “The court was not required to accept at face value every conclusory, patently unsupportable assertion of fact found in the complaint, but could consider documentary evidence, proved or conceded to be authentic” (West 64th St., LLC v Axis U.S. Ins., 63 AD3d 471 [2009] [internal quotation marks omitted]; Robinson v Robinson, 303 AD2d 234 [2003]).
We have considered plaintiffs remaining contentions and find them unavailing. Concur — Andrias, J.P., Friedman, Moskowitz, Freedman and Manzanet-Daniels, JJ.